United States Court of Appeals
               For the First Circuit
No. 16-1465

                    IN RE: SAFINA N. MBAZIRA,

                             Debtor.

                       ___________________

    U.S. BANK, N.A., as Trustee of the J.P. Morgan Mortgage
     Acquisition Corp. 2005-FRE1 Asset Backed Pass-through
                Certificates, Series 2005-FRE1,

                           Appellant,

                   OCWEN LOAN SERVICING, LLC,

                           Defendant,

                               v.

 JOHN O. DESMOND, Chapter 11 Trustee of the Estate of Safina N.
                            Mbazira,

                            Appellee.




                          ERRATA SHEET

     The opinion of this Court, issued on October 1, 2021, is
amended as follows:

     On page 15, line 23 replace "Id. (emphasis omitted). with
Id. (emphasis omitted).